-a         THE              ATTORNEY
                                       OF    TEXAS
                                                     GENERAL


                                    Auom~.TwAs       7'8711

                                       March 17, 1977




    The Honorable Henry Wade                            Opinion No. H-958
    District Attorney
    Dallas County                                       'Re: Premiums.on group
    6th Floor, Records Building                         insurance coverage for
    Dallas, Texas 75202                                 reserve deputy sheriffs.
    Dear   Mr. Wade:
         You have asked if Dallas County may legally pay premiums
    for group disability, accidental death and dismemberment,
    and medical coverage insurance for those persons appointed
    reserve deputy sheriffs pursuant to article 6869.1, V.T.C.S.
    That statute reads, in part:
                   Sec. 1. (a) .The Commissioners Court . . .
               may  authorize the sheriff . . . .to appoint
                reserve deputy sheriffs . . . who shall be
                subject to serve~as peace officers during
                the actual discharge of their official
                duties on call of the sheriff. . . .
                .   .   .   :

                   (c) Such reserve deputy sheriffs shall
                serve at the discretion of the sheriff and
                may be called Pinto service at any time the
                sheriff considers it necessary to have
                additional officers to preserve the peace
                and enforce the law . . . .
                   (d) Such reserve deputy sheriffs . . . shall
                serve without pay but the Commissioners Court
                may provide compensation for  the purchase of
                uniforms and/or equipment used by such.
                individuals.
                .   .   .       .

i




                                            p/3996
The Honorable Henry Wade - page 2    (R-958)


           (f) Such reserve deputy sheriffs, while on
         active duty at the call of the sheriff and
         while engaged in their assigned duties . . .
         shall be vested with the same rights, privileges,
         obligations and duties of any other peace
         officer of the State of Texas.




     This statute was enacted in 1971, and a section of the
bill passed by the Legislature provided, "(all1 laws in
conflict herewith are hereby repealed to the extent of such
conflict." Acts 1971, 62nd Leg., ch, 506 at 1738. The
status of reserve deputy sheriffs was discussed in Attorney
General Opinions M-990 (1971), M-1026 (1971), and M-1267
         See also Attorney General Opinion H-228 (1974).
(1972). --
     In 1967 the people of Texas added section 52e to article
3 of the Texas Constitution, which provides in part:
          Each county in the State of Texas is hereby
          authorized to pay all medical expenses, all
          doctor bills and all hospital bills for
          Sheriffs, Deputy Sheriffs, Constables,
          Deputy Constables and other count
          precinct law enforEZiieiiEFficia
                                      -+    8 who
                                              and are
          injured inhe   course of their official
          duties; providing that while said . . ~. law
          enforcement official is hospitalized or
          incapacitated that the county shall.continue
          to pay his maximum salary. . ..Rnphasis
          added).
     Reserve deputy sheriffs, when on ,duty and serving pursuant
to the call of the sheriff are clearly "county law enforcement
officials" within the scope of the constitutional provision.
No statute can forbid what the Constitution expressly allows
nor do we think section 2 of article 6869.1 attempts to
contravene the Constitution.




                           p* 3997
     .   -




             The Honorable Henry Wade - page 3   (R-958)


                  The constitutional provision authorizes the commissioners
             court to pay medical expenses, but it does not command that
             they be paid. It does not impose liability on the county
             for such expenses. The statute merely states that the county
             shall not incur any liabilit for personal injuries suffered
             by reserve deputies;+    oes not attempt to withdraw from
             the commissioners court the discretionary power lodged in it
             by the constitutional.provision.
                  If the county voluntarily assumes the risk of paying
             the medical expenses~of its reserve deputies resulting from
             injuries to them sustained in the course of their official
             duties, we think the county has the implied legal authority
             to protect itself against the~risk it has assumed. See
             Attorney General Opinions H-139 (19731, H-70 (19~731.m-813
             (1960).
                  However, in our opinion no insurance coverage broader
             than that necessary to cover the risks voluntarily assumed
             by the county pursuant to law can be legally extended to
             reserve officers by the county. Such an expenditure would
             be legally unauthorized because there would exist no public
             purpose for providing such coverage to'reserve officers
             aside from compensating them, and the statute precludes their
             compensation.   See Atto~rneyGeneral Opinion H-338 ,(1974).
                                  SUMMARY
                       Premiums on group insurance coverage
                       for reserve deputy sheriffs may be paid
                       by a county only if the insurance coverage
                       is limited to the risk of loss for medical
                       expenses voluntarily'assumed by the county
                       pursuant to article 3, 9 52e of the Texas
                       Constitution.
                                      Very truly yours,




    i:
    '-
                                     p. 3998
1
J




    The Honorable Henry Wade - page 4   (H-958)



    APPROVED:




    Opinion Committee
    jwb




                          " p. 3999